Citation Nr: 0120695	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  93-18 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the forfeiture of the veteran's rights to Department 
of Veterans Affairs (VA) benefits under 38 U.S.C.A. § 6103(a) 
(West 1991) was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran's creditable service extended from November 1941 
to April 1942 and from June 1945 to June 1946.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from administrative actions of the Manila, Philippines, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), and the Director, Compensation and Pension Service of 
VA that declared a forfeiture against the veteran pursuant to 
38 U.S.C.A. § 6103(a).  

This case was previously before the Board on appeal from an 
April 1993 rating decision by the RO in Manila, Philippines 
denying service connection for several disabilities.  The 
Board remanded the case in April 1995.  In a September 1996 
statement, the veteran indicated that he was withdrawing the 
claim on appeal in order to focus on reopening his claim.  


FINDINGS OF FACT

1.  From 1990 to 1998, the veteran submitted, under his 
signature, medical statements from several physicians 
certifying that they had examined the veteran, that his 
disabilities were severe, and that these disabilities began 
in service.  

2.  A field investigator interviewed the veteran and other 
persons in August 1998 and unequivocally established that the 
medical certifications submitted by the veteran to support 
his claim were knowingly and intentionally falsified.

3.  Credible evidence to suggest that the deposition signed 
by the veteran in August 1998 was coerced has not been 
presented.

4.  The veteran knowingly and intentionally submitted false 
and fraudulent statements in support of his claims for 
service connection compensation benefits.



CONCLUSION OF LAW

The veteran knowingly made and presented false statements and 
evidence pursuant to his claim for VA benefits, and the 
veteran has forfeited all rights, claims, and benefits under 
all laws administered by VA (except those pertaining to 
insurance benefits).  38 U.S.C.A. § 6103(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) became law during the pendency of this appeal.  The RO 
has met its duty to assist the veteran in the development of 
this claim under the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By the Statement 
of the Case issued during the pendency of the appeal, the 
veteran and his representative were given notice of the 
information or lay evidence necessary to support his claim.  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran, including several 
medical records.  In view of the statements made at the 
August 1998 deposition, it appears that all evidence has been 
obtained and associated with the claims folder.  

Factual Background

The veteran filed several claims for service connection for 
multiple disabilities, to include malnutrition, avitaminosis, 
pellagra, peptic ulcer disease, senility, beriberi heart 
disease, pulmonary tuberculosis, and posttraumatic stress 
disorder (PTSD), from October 1990 to January 1997.  In 
support of these claims, the veteran submitted the following 
medical certifications:

? A July 1990 statement from Jose J. Gatilao, 
M.D., certifying that the veteran had 
pellagra, beriberi heart disease, minimal
pulmonary tuberculosis, senility secondary to 
debility, urinary tract infection, residual 
of old ulcer, rheumatoid arthritis, 
malnutrition with avitaminosis, and asthma, 
and that such were the result of his service 
during WWII.
? An October 1990 statement from Manuel L. 
Flores, M.D., certifying that the veteran had 
been examined and found to have beriberi 
heart disease, residual of old ulcer, 
malnutrition, hookworm with ascariasis, 
"asthmatizm", and minimal pulmonary 
tuberculosis.
? A September 1992 statement from Francisco G. 
Flores, M.D., certifying that the veteran was 
examined and found to have malnutrition, 
pellagra, old ulcer, pneumonia, leukoplakia, 
intestinal parasitism, peptic ulcer with bulb 
deformity, muscular dystrophy, and 
pneumoconiosis, which started during service 
and continued from that time.
? A February 1993 statement from Gervacio K. 
Guillermo, M.D., certifying that the veteran 
had been examined and treatment provided for 
malnutrition with avitaminosis, pellagra, 
duodenal bulb deformity, senility secondary 
to "delibility", lumbar spine, and old 
ulcer and that such result from his period as 
a prisoner of war.
? A statement submitted in November 1993 from 
Antonio O. Reyes, M.D., certifying that the 
veteran received treatment for chronic heart 
disease, pellagra, 
avitaminosis/undernutrition, digestive 
system, and duodenal bulb stenosis, which 
resulted from active service in WWII while a 
Prisoner of War.
? A February 1994 statement from Gualberto G. 
Ganzon, Jr., M.D., certifying that the 
veteran had been treated in December 1993 and 
had symptoms of PTSD and pulmonary 
tuberculosis as well as heart disease which 
began in the line of duty.
? A June 1995 statement from Jose R. Alvior, 
M.D., certifying that the veteran was 
examined and treated in May to June 1995 and 
received treatment for gastric ulcer, 
stomatitis, peripheral neuropathy, 
malnutrition, pellagra, and heart disease, 
and that such findings resulted from his 
service.
? An August 1995 statement from Lamberto G. 
Carion, M.D., certifying that the veteran had 
been treated from July to August 1995 and had 
symptoms of PTSD and pulmonary tuberculosis 
as well as heart disease which began in the 
line of duty.
? A September 1995 statement from Alfredo B. 
Balgus, M.D., certifying that the veteran had 
been treated from August to September 1995 
and had symptoms of PTSD and pulmonary 
tuberculosis as well as heart disease which 
began in the line of duty.
? A July 1996 statement from Demetrio G. 
Garscon, M.D., certifying that the veteran 
had been treated from June to July 1996 for 
malnutrition, avitaminosis, dermatitis 
secondary to the lumbar spine, epigastric 
ulcer, depression, heart disease, and 
pulmonary tuberculosis which resulted form 
his service in WWII.
? A statement from Jose G. Revelo, M.D., 
certifying that the veteran was treated from 
September to October 1996 for malnutrition, 
psychoses, sarcoidosis, nephritis, multiple 
sclerosis, and duodenal bulb deformity.
? A January 1997 statement from Raymundo T. 
Guerrero, Sr., M.D., certifying that the 
veteran was treated from December 1996 to 
January 1997 for dermatitis, gastric ulcer, 
ischemic heart disease, PTSD, duodenal bulb 
deformity, malnutrition, avitaminosis, and 
lumbar spine and abdominal pains.

With each of the above statements, the RO received a letter 
with the veteran's signature requesting consideration of such 
evidence in support of his claims.  Most of these medical 
statements contained the veteran's signature, as well as that 
of the purported physician.

The RO searched the Professional Regulations Commission 
database and compiled lists of physician names with their 
license numbers.  In several instances, neither the physician 
nor the license number was located.  In other instances, the 
license number was located, but was not assigned to the 
physician named in the medical certificate.  In one instance 
the same license number was attributed to two different 
physicians; neither actually had the number.  

The field examination report includes an August 1998 
deposition of the veteran by an investigator.  In this 
deposition, the veteran stated that he could read, write, and 
understand English and that he could read, write, and 
understand Tagalog language.  He identified the person who 
assisted him in preparing his claims.  He indicated that Dr. 
Raymundo Guerrero never treated him in 1997.  He further 
stated that the person who had assisted him in his claim had 
personally and actually prepared all the medical 
certifications without the knowledge of the doctors concerned 
and that he simply falsified the signatures of the doctors.  
The veteran also stated that the signatures on the medical 
certifications or in letters accompanying such were not his 
signatures.  However, the veteran stated that he was aware 
that the documents were falsified.  When asked if he had any 
objections of the manner of the investigation, the veteran 
answered negatively.  The veteran signed the transcript of 
the deposition as well as providing his thumbmark on the 
deposition.  Two witnesses also signed the deposition, 
swearing that the transcript had been read to the veteran in 
Tagalog and that he acknowledged the same to be true and 
affixed his signature and thumbprint in their presence.

The September 1998 field examination report noted that other 
persons were interviewed in this case.  An employee of the 
information section of the Corazon Locsin Montelibano 
Memorial Regional Hospital reported that he did not know the 
doctors who issued the attached medical certifications.  Dr. 
Raymundo Lazaro Guerrero, Jr., stated that the purported 
medical certificate issued by his father Raymundo Guerrero, 
Sr. was falsified.  Dr. Raymundo Guerrrero, Sr. stated that 
he did not know the veteran, that the veteran was not his 
patient, that the medical certificate did not contain his 
signature, that Dr. Manuel Flores retired in 1992 and no 
longer lived in the area, and that he did not know Dr. 
Francisco Flores.  Dr. G.R. Gentugaya and F.B. Tubillara at 
Corazon Locsin Montelibano Memorial Regional Hospital stated 
that the chief of radiology was Jose V. Revelo (not the same 
as Jose G. Revelo), and that the signature on the medical 
certificate was not that of Dr. Jose V. Revelo.

Shortly thereafter, the veteran was advised that the RO was 
considering forfeiture of his benefits under 38 U.S.C.A. § 
6103 for knowingly making and presenting false and fraudulent 
statements and declarations in an attempt to obtain VA 
benefits.  In November 1998 written statements, the veteran 
contended that the investigator did not ask him any questions 
and that the veteran wanted to ask another person for 
assistance because he spoke the Visayan language, but the 
investigator would not allow it.  The veteran also advised 
that as he was ignorant of the law, he sought help in filing 
his claim.  The veteran stated that he could not afford to go 
to any doctors and was only seen by Dr. Raymundo Guerrero, 
and that the person who prepared his claim obtained the 
information from the doctors.

In an October 1998 proposed administrative decision and an 
April 1999 final administrative decision, the RO determined 
that the veteran had knowingly and intentionally furnished 
false and fraudulent documents in support of his claim for 
service connected disability benefits and the evidence was 
sufficient to warrant submission of the case to the Director 
of Compensation and Pension Service for forfeiture for fraud.  
The Director of the Compensation and Pension Service, in a 
June 1999 forfeiture decision, considered the evidence set 
forth, determined that the evidence indicated that the 
veteran knowingly and intentionally furnished fraudulent 
documents in support of his claim for service connection 
compensation benefits, and thus, determined that the veteran 
forfeited his right to any benefits from the VA.

The veteran, in several statements following notification of 
forfeiture, contended that he did not understand the 
questions of the investigator as they were not in Visayan 
language, that the investigator did not allow the questions 
to be translated into Visayan language, and that his answers 
and signature at the deposition had been coerced by the 
investigator. 

Analysis

Pursuant to 38 U.S.C.A. § 6103(a), whoever knowingly makes or 
causes to be made or conspires, combines, aids, assists in, 
agrees to, arranges for, or in any way procures the making or 
presentation of false or fraudulent affidavit, declaration, 
certificate, statement, voucher, or paper concerning any 
claim for VA benefits shall forfeit all rights, claims, and 
benefits under all laws administered by VA (except laws 
pertaining to insurance benefits).

In the present case, the Board concludes that the veteran did 
repeatedly authorize the submission of false and fraudulent 
medical statements that he knew had been falsely prepared by 
the person aiding him in his claim.  In the August 1998 field 
investigation deposition, the veteran admitted that he knew 
that the person aiding him in his claim prepared and 
submitted false medical certifications.  Further, additional 
investigation reports revealed that several of the doctors 
listed on these medical certifications could not be located 
and were unknown by medical personal working the local 
hospital.  Additionally, one doctor, Dr. Raymundo Guerrero, 
who purported provided medical certification, stated that he 
did not know the veteran, had never treated the veteran, and 
that his signature on the medical certificate in question had 
been falsified.  In a subsequent statement received in 
December 1998, the veteran reported that he had only seen one 
of the physicians listed, Dr. Raymundo Guerrero; that this 
visit had taken place several years before 1997; and that the 
person aiding him in his claim had obtained the medical 
certifications.

Thus, the evidence of record establishes beyond any 
reasonable doubt, that the veteran knowingly, intentionally, 
and deliberately presented false statements and information 
in order to obtain VA service-connected compensation 
benefits.  The evidence does not establish any wrongdoing by 
the VA field investigator.  At the August 1998 deposition, 
the investigator asked the veteran if he could read, write, 
and understand both English and Tagalog language and the 
veteran answered yes to both questions.  Additionally, at the 
end of the deposition, the investigator asked the veteran if 
he had any objections or questions as to the conduct of the 
deposition and the veteran answered no.  Finally, the veteran 
signed and thumbmarked all pages of the deposition and two 
witnesses affirmed that the deposition was read/translated to 
the veteran in Tagalog and that the veteran understood such 
before signing the deposition.  There was no mention of any 
difficulty in understanding the document at that time.

Accordingly, the Board finds that the veteran knowingly, 
deliberately, and intentionally presented materially false 
and fraudulent statements to the VA in support of his claims 
for service connection compensation benefits, and due to such 
actions, he has forfeited his rights to VA benefits (aside 
from insurance benefits) under 38 U.S.C.A. § 6103(a).

If the positive and negative evidence was in approximate 
equipoise, the law requires that the benefit sought be 
granted, as the veteran is entitled to the benefit of the 
doubt. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2000).  In 
this case, however, the positive and negative evidence is not 
in equipoise.  Accordingly, the benefit of the doubt does not 
apply.


ORDER

Forfeiture was properly declared against the veteran pursuant 
to the provisions of 38 U.S.C.A. § 6103.  The appeal is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

